Citation Nr: 1026570	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  06-17 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
degenerative joint disease of the left wrist.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION


The Veteran served on active duty from February 1984 to February 
1987.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted service connection for 
degenerative joint disease of the left wrist, and assigned a 10 
percent evaluation effective May 14, 2004.  The Veteran disagrees 
with the initial evaluation assigned and requests a rating in 
excess of 10 percent.  This matter is properly before the Board 
for adjudication.

FINDINGS OF FACT

1.	All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained. 

2.	The Veteran has degenerative joint disease of the left wrist, 
but not two or more major joints or joint groups.

3.	The Veteran has normal dorsiflexion, radial deviation, and 
ulnar deviation in the left wrist.

4.	The Veteran has palmar flexion limited to 20 degrees in the 
left wrist.

5.	The Veteran does not have ankylosis of the left wrist.

6.	The Veteran has full range of motion in all joints in the 
fingers and thumb on the left hand.

7.	The Veteran does not have ankylosis of the left thumb.

8.	The Veteran has a well-healed surgical scar on his left wrist 
that does not limit motion of the left wrist.


9.	The Veteran's left wrist disability does not cause marked 
interference with employment or necessitate frequent 
hospitalization beyond what is contemplated by the regular 
schedular standards.  


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for a left 
wrist disability have not been met. 38 U.S.C.A. §§ 1155, 5103 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5214, 5215, 5224, 
4.118, Diagnostic Code 7805 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  

In a letter dated in June 2004, VA notified the Veteran of the 
information and evidence needed to substantiate and complete his 
claim of entitlement to service connection for degenerative joint 
disease of the left wrist, including what part of that evidence 
he was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The claim 
was granted in November 2004.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that once service connection is 
granted, the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  See 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Consequently, the Board finds that VA met its obligation to 
notify the Veteran and no further notice is needed.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence, and affording 
him two physical examinations.  The Board notes that, in June 
2006, the Veteran requested a hearing with a Decision Review 
Officer (DRO).  However, in March 2007, the Veteran's 
representative cancelled the scheduled hearing in lieu of a VA 
examination.  Subsequently, the Veteran requested to have the 
hearing rescheduled, but the hearing was cancelled because the 
Veteran did not appear.  In April 2008, VA sent a letter to the 
Veteran asking for clarification of whether he wanted to 
reschedule or cancel the DRO hearing.  In May 2008, the 
clarification letter was returned to VA as undeliverable.  In 
June 2008, VA attempted to send the Veteran a Supplemental 
Statement of the Case, which was also returned to VA as 
undeliverable.  Subsequently, VA was notified of the Veteran's 
period of homelessness and change of address.  The Veteran was 
provided notice apparently to the proper address that the appeal 
was certified to the Board in November 2008 as the letter was not 
returned.  In June 2010, VA received an informal hearing 
presentation from the Veteran's representative which did not 
request a hearing.  As such, the Board finds that the Veteran no 
longer desires a hearing and there will be no prejudice to this 
Veteran in moving forward with a decision at this time.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated with 
the Veteran's claims file, and the Veteran does not appear to 
contend otherwise.  

The Board notes the request, in the November 2008 Statement of 
Accredited Representative, to clarify whether the Board finds the 
VA examiners' findings to be credible, objective evidence of 
disabling pain under 38 C.F.R. § 4.40 and § 4.71(a), Diagnostic 
Code 5003 and, if so, whether the level of pain evidenced in the 
reports is insufficient to produce unemployability.  The 
examinations provided are adequate for rating purposes as the 
examinations were performed based upon a review of the pertinent 
medical evidence and the Veteran's complaints of increased pain 
in the left wrist with heavy lifting.  For a veteran to prevail 
on a claim based on unemployability, it is necessary that the 
record reflect some factor which places him/her in a different 
position than other veterans with the same disability rating.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough to prove unemployability, and the 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether the 
veteran can find employment.  Id.  The Board finds that the 
examinations objectively address the Veteran's level of pain and 
that the Veteran's difficulty obtaining employment is due to 
factors other than his left wrist disability as will be further 
discussed below.  Therefore, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
Veteran and that no further action is necessary to meet the 
requirements of the VCAA.  As such, the Board will now turn to 
the merits of the Veteran's claim.

The Veteran asserts that the current rating of 10 percent is 
inadequate and should be increased.  He states that he has loss 
of strength, sharp pain, swelling and limited use of his left non 
dominant hand.  The Veteran contends that he has daily pain with 
normal use and is not able to hold things for long periods of 
time.  He further asserts that he drops things, finds it 
difficult to open things with his left hand, and has limited 
ability to find gainful employment because his activity is 
restricted due to lack of flexibility in his wrist, and he is 
unable to perform tasks such as drive equipment or pick things 
up.  

Disability evaluations are determined by the application of the 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement to 
compensation has been established and a higher initial disability 
rating is at issue, the level of disability at the time 
entitlement arose is of primary concern.  Consideration must also 
be given to a longitudinal picture of the veteran's disability to 
determine if the assignment of separate ratings for separate 
periods of time, a practice known as "staged" ratings, is 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's wrist disability has been evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5215.  Diagnostic Code 5010 
addresses the issue of arthritis due to trauma, substantiated by 
x-ray findings, which is to be rated as degenerative arthritis 
under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2009).  Diagnostic Code 5003 sets out the criteria for 
evaluating degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis, including osteoarthritis, established by 
X-ray findings is rated according to limitation of motion for the 
joint or joints involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  In the absence of 
limitation of motion a 10 percent rating is assigned where there 
is X-ray evidence of involvement of two or more major joints, or 
two or more minor joint groups; and a 20 percent evaluation is 
assigned where there is X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2009).  The 20 percent and 10 percent 
ratings based on X-ray findings, as stated above, will not be 
combined with ratings based on limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5003, Note (1).

Diagnostic Code 5215 sets out the criteria for evaluating 
limitation of motion of the wrist.  Under Diagnostic Code 5215, a 
10 percent rating, the maximum rating, is warranted when there is 
limitation of motion of the wrist with dorsiflexion less than 15 
degrees or with palmar flexion limited in line with the forearm.  
38 C.F.R. 
§ 4.71a, Diagnostic Code 5215.  Normal range of motion for the 
wrist is 70 degrees of dorsiflexion (extension); 80 degrees of 
palmar flexion; 45 degrees of ulnar deviation; and 20 degrees of 
radial deviation.  See 38 C.F.R. § 4.71a, Plate I.

In October 2004, the Veteran underwent a VA examination.  The 
examiner noted the Veteran injured his wrist while in the 
military in 1984 which required surgery approximately six to 
eight months after the initial injury.  The examination report 
demonstrated the Veteran had difficulty gripping things and had a 
constant burning pain located over the radial portion of his 
wrist, up to his left thumb.  The examiner noted the Veteran 
worked in a freezer which required heavy lifting, and the pain in 
the Veteran's wrist was worsened by heavy lifting.  The Veteran 
did not take any medication for the pain, nor did he experience 
limitation of motion.  The Veteran had a well-healed surgical 
scar on his left wrist.  The examination report showed the 
Veteran had dorsiflexion to 70 degrees, palmer flexion to 70 
degrees, radial deviation to 20 degrees, and ulnar deviation to 
45 degrees; all without difficulty.  The Veteran supinated to 85 
degrees, but had pain at approximately 75 to 80 degrees.  The 
examination demonstrated the Veteran had a grip strength of 4/5 
in the left hand and 5/5 in the right hand.  There was no 
ankylosis, and all joints in the fingers and thumbs had full 
range of motion.  X-rays of the left wrist showed the Veteran had 
a normal radiographic appearance of the left wrist without 
fracture or malalignment, but a degenerative change at the first 
carpometacarpal joint which suggested osteoarthritis.  The 
examiner opined that the Veteran had status post left wrist and 
hand injury with subsequent surgical repair, now with increased 
pain and decreased grip strength in the area secondary to the 
degenerative joint disease. 

There is no evidence of record indicating that the Veteran sought 
medical treatment for his wrist disability from October 2004 to 
September 2007.  In 2005, the Veteran was admitted to a VA 
psychiatric clinic and diagnosed with polysubstance dependence 
for alcohol, cocaine, and marijuana use and found employment 
driving a forklift.  However, an April 2005 VA outpatient 
treatment record indicates that the Veteran reported that he had 
lost his job six weeks earlier because he ran over a man with a 
forklift.  

The Veteran underwent another VA examination in September 2007.  
The examiner noted that the Veteran's dominant hand is the right 
hand.  The examination showed no symptoms of arthritis, joint 
deformity, instability, or ankylosis in the Veteran's left wrist.  
The examiner noted the Veteran has pain, tenderness, and 
stiffness in his left wrist.  The Veteran had a range of motion 
of dorsiflexion (extension) from 0 to 65 degrees, of palmar 
flexion from 0 to 70 degrees, of radial deviation from 0 to 20 
degrees, and of ulnar deviation from 0 to 40 degrees.  He had 
grip strength of 4/5 in the left hand and 5/5 in the right hand.  
X-rays demonstrated osteoarthritis in the first carpal metacarpal 
joint.  The examiner also noted that the Veteran was not 
currently employed.  The examiner opined that the Veteran had 
degenerative joint disease of the left wrist with mild to 
moderate effects on daily activities such as chores, shopping, 
exercise, sports, and recreation.  The examiner further opined 
that there were no effects on traveling, feeding, bathing, 
dressing, toileting, or grooming.  The opinions are based upon 
the minimal objective findings.

The Board acknowledges the Veteran's contentions regarding the 
severity of his wrist injury.  Because a layperson is competent 
to establish the presence of observable symptomatology, the Board 
finds the Veteran competent to state that he has daily pain in 
his left wrist with normal use, loss of strength, swelling, and 
finds it difficult to open things with his left hand.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board must 
determine if his assertions are credible in order to assign 
appropriate weight to his statements.  The VA examination reports 
show that he has degenerative joint disease of the left wrist but 
no joint deformity, instability, ankylosis, or limitation of 
motion.  The examination reports also show the Veteran's left 
wrist disability has mild to moderate effects on daily activities 
such as chores, shopping, exercising, sports and recreation but 
no effects on activities such as traveling, feeding, bathing, 
dressing, toileting, and grooming.  Therefore, the Veteran's 
statement that he has limited ability to find gainful employment 
because his activity is restricted due to lack of flexibility in 
his wrist is not consistent with findings in his medical 
examination and to this extent are not credible.

The Board has carefully reviewed and considered all evidence of 
record.  The Board must base its decision on the relevant 
evidence of record, and is bound by law to apply VA regulatory 
criteria.  Disabilities of the wrist are rated under Diagnostic 
Codes 5214 and 5215. 38 C.F.R. § 4.71a.  As a general matter, in 
evaluating musculoskeletal disabilities, VA must determine 
whether the joint in question exhibits weakened movement, excess 
fatigability, or incoordination, and whether pain could 
significantly limit functional ability during flare-ups, or when 
the joint is used repeatedly over a period of time.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  
However, where a musculoskeletal disability is currently 
evaluated at the highest schedular evaluation available based 
upon limitation of motion, a DeLuca analysis is foreclosed.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, since the 
Veteran has been granted the maximum rating possible under 
Diagnostic Code 5215 based on his painful motion in the wrist, 
the analysis required by DeLuca would not result in a higher 
schedular rating.  Consequently, a rating higher than the 
currently assigned 10 percent is not available under Diagnostic 
Code 5215.

The Board considered whether the Veteran is entitled to a 
compensable evaluation under Diagnostic Code 5214.  However, 
there is no evidence that the Veteran has ankylosis of the wrist.  
Consequently, this diagnostic code is inapplicable.

The Board has also considered whether the Veteran is entitled to 
a compensable evaluation under other diagnostic criteria related 
to degenerative arthritis, ankylosis of the thumb, and scarring 
of the left wrist.  The Veteran has full range of motion in all 
joints in the fingers and thumbs, and only has osteoarthritis in 
the first carpometacarpal joint, not two or more major joints or 
joint groups.  Therefore, the Veteran cannot be further 
compensated under Diagnostic Code 5003.

Diagnostic Code 5224 sets out the criteria for evaluating 
ankylosis of the thumb.  Under Diagnostic Code 5224, a 10 percent 
rating evaluation is warranted for favorable ankylosis and a 20 
percent rating evaluation is warranted for unfavorable ankylosis.  
There is no differentiation between the ratings assigned for the 
major and minor hands under this code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5224 (2009).  In the Veteran's case, there is no 
ankylosis of the thumb.  Therefore, this diagnostic code is 
inapplicable.

Scars may be evaluated on the basis of any associated limitation 
of function of the affected body part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.  While Diagnostic Code 7805 allows for the 
rating of scars based on limitation of motion, the evidence does 
not establish that the Veteran experiences limited motion of the 
left wrist due to the scar on his left wrist.  The Board notes 
that the examiner at the October 2004 examination specifically 
noted that the scar is well-healed with no skin breakdown or 
ulceration.  Therefore, this diagnostic code also does not allow 
for a higher rating or a separate rating for the scarring.  Thus, 
a schedular rating higher than the currently assigned 10 percent 
is not warranted. 

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations are 
found to be inadequate, the veteran may be awarded a rating 
higher than that encompassed by the schedular criteria.  
According to the regulation, an extraschedular disability rating 
is warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."

The Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be 
determined whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, VA must 
determine whether the Veteran's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

The evidence indicates that the Veteran is not working full-time.  
However, the evidence of record shows he lost his job in 2006 
because he ran over a man with a forklift.  Additionally, 
treatment records show the Veteran has a history of substance and 
alcohol abuse and spent 10 days in jail for drug possession.  He 
has also had two psychiatric admissions in a VA facility.  
Therefore, the Board finds that the evidence does not show that 
Veteran's lack of employment is due to his left wrist disability.  
As explained above, the sole fact that a veteran is unemployed or 
has difficulty obtaining employment is not enough to prove 
unemployability, and the question is whether the veteran is 
capable of performing the physical and mental acts required by 
employment, not whether the veteran can find employment. See Van 
Hoose, 4 Vet. App. at 363.  Moreover, he has not shown the 
necessity of frequent hospitalization beyond that contemplated by 
the rating schedule.  

The Board does not doubt that limitation caused by his left wrist 
disability has an adverse impact on employability; however, loss 
of industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  
38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  However, the only evidence in support of the 
Veteran's claim is his statements of limited use of his 
nondominant left hand and objective findings of minimal 
functional loss.  Consequently, the Board finds that the 
evaluations currently assigned adequately reflect the clinically 
established impairment experienced by the Veteran, the schedular 
criteria is not inadequate, and referral for an extra-schedular 
evaluation is not warranted.


ORDER

Entitlement to an initial rating greater than 10 percent for 
degenerative joint disease of the left wrist is denied.




____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


